       Case 4:19-cv-00177-CDL Document 13 Filed 03/04/20 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF GEORGIA
                          COLUMBUS DIVISION

IOU CENTRAL, INC. d/b/a IOU           *
FINANCIAL, INC.,
                                      *
      Plaintiff,
                                      *
vs.
                                            CASE NO. 4:19-CV-177 (CDL)
                                      *
ACRA CONSTRUCTION, LLC,
KIMBERLY A. REYNOLDS, and             *
ROBERT J. REYNOLDS,
                                      *
      Defendants.
                                      *

                                O R D E R

      IOU Central, Inc. filed this action against three Arizona

residents to recover on a defaulted loan, seeking in part to obtain

an equitable mortgage/lien or constructive trust over Arizona

property.   None of the Defendants answered or otherwise entered an

appearance in this action; therefore, the Clerk entered default

against them.        See Clerk’s Entry of Default (Nov. 21, 2019).

Plaintiff now moves for default judgment (ECF No. 11).

      Before   the   Court   grants   default   judgment,   it   should   be

satisfied that personal jurisdiction is proper over Defendants.

See Lipofsky v. N.Y. State Workers Comp. Bd., 861 F.2d 1257, 1258

(11th Cir. 1988) (“In the absence of a waiver, a district court

may raise on its own motion an issue of defective venue or lack of

personal jurisdiction; but the court may not dismiss without first

giving the parties an opportunity to present their views on the


                                      1
        Case 4:19-cv-00177-CDL Document 13 Filed 03/04/20 Page 2 of 3



issue.”).         Because     “[a]     defendant        may     defeat     subsequent

enforcement of a default judgment in another forum by demonstrating

that    the     judgment     issued     from      a    court     lacking    personal

jurisdiction,” raising the issue of personal jurisdiction at the

default-judgment stage ultimately conserves judicial resources.

Rash v. Rash, 173 F.3d 1376, 1381 (11th Cir. 1999).

       IOU Central argues that Defendants waived their personal

jurisdiction      defenses    by   virtue        of   their    default.      Although

personal jurisdiction is a waivable affirmative defense, failure

to enter an appearance or file responsive pleadings (i.e., allow

an action to go into default) does not waive personal jurisdiction.

It is black letter law that “[a] defendant is always free to ignore

the    judicial   proceedings,        risk   a    default      judgment,    and   then

challenge that judgment on [personal jurisdiction grounds] in a

collateral proceeding.”        Ins. Corp. of Ireland, Ltd. v. Compagnie

des Bauxites de Guinee, 456 U.S. 694, 706 (1982).                    Moreover, the

Court can grant a defendant relief from default judgment on the

basis    that   the   court    entering      the      judgment    lacked     personal

jurisdiction over the defendant.                 See Fed. R. Civ. P. 60(b)(4)

(allowing courts to grant relief from a judgment if “the judgment

is void”); Stansell v. Revolutionary Armed Forces of Colombia, 771

F.3d 713, 736 (11th Cir. 2014) (“A judgment can be set aside for

voidness where the court lacked [personal jurisdiction].”).                        If,

as IOU Central contends, the rule were that a defendant waives


                                         2
       Case 4:19-cv-00177-CDL Document 13 Filed 03/04/20 Page 3 of 3



personal jurisdiction by defaulting, then courts would not be able

to set aside default judgments via collateral attack or under the

Federal Rules in this way.      IOU Central’s position is contrary to

the great weight of authority on this issue.1

      In the interest of judicial economy, it is prudent to address

the   personal    jurisdiction     issue    now   rather    than       later.

Accordingly, within fourteen days of today’s Order, IOU Central

shall file a brief demonstrating why personal jurisdiction is

proper over Defendants in this action.2

      IT IS SO ORDERED, this 4th day of March, 2020.

                                        S/Clay D. Land
                                        CLAY D. LAND
                                        CHIEF U.S. DISTRICT COURT JUDGE
                                        MIDDLE DISTRICT OF GEORGIA



1 See, e.g., Tyco Fire & Sec., LLC v. Alcocer, 218 F. App’x 860, 863
(11th Cir. 2007) (per curiam) (noting that “defendant[s] in default still
can challenge the validity of service of process or contest the court’s
exercise of personal jurisdiction over [them],” even though they are
“not entitled to raise any other defenses” once they are in default);
Reynolds v. Int'l Amateur Athletic Fed'n, 23 F.3d 1110, 1120–21 (6th
Cir. 1994) (“[C]ourts have generally held that ‘[d]efects in personal
jurisdiction . . . are not waived by default when a party fails to appear
or to respond.’”); Williams v. Life Sav. & Loan, 802 F.2d 1200, 1202–03
(10th Cir. 1986) (“Defects in personal jurisdiction . . . are not waived
by default when a party fails to appear or to respond.”); 5C Charles A.
Wright & Arthur R. Miller, Federal Practice & Procedure § 1391 (3d ed.,
August 2019 update) (“An objection to personal jurisdiction may raise
constitutional issues, and the non-appearance of the defendant should
not constitute a waiver of that defense.”).
2 The Court acknowledges that ACRA signed a promissory note that contained

a forum selection clause in which ACRA agreed to “waive[] any challenge
to the jurisdiction” of Georgia courts.       Mot. for Default J. Ex. 1,
Promissory Note 7, ECF No. 11-1 at 7. But, ACRA is the only Defendant
that was a party to that note. Accordingly, the Court is skeptical that
Defendants Kimberley and Robert Reynolds would be bound by ACRA’s
contractual personal jurisdiction waiver.


                                    3
